        Case 1:20-cv-00759-SKO Document 4 Filed 06/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    DEVONTE B. HARRIS,                                    Case No. 1:20-cv-00759-SKO (PC)

12                         Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
13             v.                                           TO PROCEED IN FORMA PAUPERIS
                                                            OR PAY FILING FEE
14    R. COLEMAN,
                                                            45-DAY DEADLINE
15                         Defendant.

16

17            Plaintiff, a state prisoner proceeding pro se, has not paid the $400 filing fee for this action

18   or submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19   Accordingly, the Court ORDERS Plaintiff, within 45 days of the date of service of this order, to

20   submit the attached application to proceed in forma pauperis, completed and signed, or, in the

21   alternative, pay the $400 filing fee. No requests for extension will be granted without a showing

22   of good cause. Failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25   Dated:     June 2, 2020                                         /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
